Citation Nr: 1219449	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-46 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970 and on National Guard service from March 1991 to April 1999.  This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2008 rating decision of the Detroit, Michigan, Regional Office (RO).  In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

The Board notes that, in his substantive appeal (VA Form 9), received in December 2009, the Veteran requested a hearing before a member of the Board at the RO.  Pursuant to his request, a videoconference hearing before a Member of the Board was scheduled for January 7, 2011; however, in a statement in support of claim (VA Form 21-4138), dated January 7, 2011, the Veteran requested that his hearing be canceled.  Therefore, as the record does not contain further indication that the Veteran requested that the aforementioned hearing be rescheduled, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702.  

Further, the Veteran has submitted a private treatment report from Dr. Lawrence Rapp, dated in February 2011.  The Veteran's accredited representative has specifically waived the right to have the RO consider this evidence in the first instance.  38 U.S.C. § 20.1304(c) (2011); Bernard v. Brown, 4 Vet App 384(1993).  

FINDINGS OF FACT

1.  The Veteran has tinnitus that is as likely as not related to his active duty.  

2.  The competent evidence of record is in relative equipoise as to whether the Veteran's current back disorder, chronic lumbar strain with degenerative disc disease, developed as a result of his in-service injury.  
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  Resolving reasonable doubt in favor of the Veteran, he has chronic lumbar strain with degenerative disc disease that was incurred in his active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Factual Background

The Veteran served on active duty from November 1967 to October 1970.  His DD Form 214 indicates that his military occupational specialty was that of a field radio mechanic.  He was awarded the Vietnam Service Medal, the National Defense Service Medal, and the Vietnam Campaign Medal.  The service treatment records (STRs) for the period service, including the enlistment examination in September 1967, as well as the separation examination in October 1970, was negative for any complaints of back pain or tinnitus; clinical evaluation of the ears and spine was normal.  The record indicates that the Veteran had a period of active duty in the Army National Guard from March 1991 to April 1999.  The STRs are negative for any complaints or findings of tinnitus.  Among the records was a line of duty determination, dated in October 1998, indicating that the Veteran was on active duty on October 4, 1998 when he suffered a low back strain.  It was noted that the Veteran suffered the injury when he stepped off of a fire truck and twisted his back, causing his muscles to become tight with a gradual increase of pain.  It was noted that the Veteran was incapacitated from October 5, 1998 to October 10, 1998.  A November 1998 treatment noted reported findings of degenerative changes in the lumbar spine, L5-S1 disc space narrowing, and low back strain.  

The Veteran's claim for service connection for tinnitus and a back condition (VA Form 21-526) was received in October 2007.  Submitted in support of his claim was a statement, wherein he indicated that he has had loud ringing in his ears for many years.  The Veteran noted that he was exposed to aircraft noise 24 hours a day while in Vietnam; he stated that their work area and living quarters were located next to Chu Lai Marine Air Wings runway.  The Veteran further noted that, being a radio repairman, he was exposed to high radio frequency noise.  He stated that he was exposed to more noise while on active duty in the National Guard.  

Received in March 2008 was the result of a radiologic study of the lumbar spine, dated in September 2007, which revealed findings of L5 partial sacralization and spondylosis, greatest at L4-L5 and L5-S1.  Also received was a statement from Dr. Lawrence G. Rapp, dated in November 2007, indicating that the Veteran was seen in his office for complaints of pain in his lower back and the lower extremities; he attributes his low back pain to two events which occurred while he was in the Air Force.  The Veteran reported that one incident occurred during a training mission during which he had to take life sized dummies out of a burning building; he noted that the dummies weighed over 200 pounds.  The second event occurred during another training mission in which he slipped off a fire truck and landed flat on his back.  He noted that he was wearing an oxygen tank on his back so he landed on the oxygen tank.  The Veteran stated that he felt as though the second incident was by far the main instigator to his long term problems.  Following an evaluation of the lumbar spine, the impression was low back pain, symptoms most likely secondary to spondylitic change with a predominance of posterior element pain.  An MRI of the lumbar spine, performed in December 2007, revealed a right lateral disc protrusion at L4-5 narrowing the inferior recess.  

In conjunction with his claim, the Veteran was afforded a VA examination in April 2008.  The examiner noted that history revealed that in 1998, while the Veteran was a firefighter at Selfridge Air Base, he injured his back when he slipped his foot ice; he saw the doctor and was advised physical therapy and medication.  The Veteran indicated that he did not have any back trouble before that incident.  The Veteran maintained that he has suffered from back pain since that time.  The Veteran complained of pain in his lower back which he described as dull and aching, with occasional pain in his legs.  There was no history of acute episode of excruciating back pain during the last twelve months.  On examination of the lower back, it was noted that X-ray study of the back revealed degenerative disc disease in the lower lumbar area, as well as minor changes in other areas.  The diagnosis was chronic lumbar strain with degenerative disc disease.  The examiner stated that the current diagnosis cannot be attributed to the Veteran's claim for service connection.  The examiner explained that the Veteran is 60 years old and changes in the spine are consistent with his age.  

The Veteran was also afforded a VA audiological evaluation in April 2008.  The Veteran reported constant bilateral longstanding tinnitus.  The examiner noted that the Veteran reported having served in combat.  Therefore, he stated that it is at least as likely as not that the current tinnitus is related to military service.  

Also of record is a statement from Dr. William C. Easton, dated in December 2009, indicating that he has been providing chiropractic care to the Veteran since December 1995.  Dr. Easton related that, at the time of the first visit, the Veteran had low back pain in the L5 through the S1 region.  He also had hypertrophy and degenerative changes in the lumbar spine region, which indicates that these injuries have been established for many years.  It was also noted that the Veteran had six lumbar vertebrae.  It was further noted that activity and/or stress increased the severity of his low back pain.  The examiner noted that the Veteran fell out of a truck and twisted his low back while he was on active duty at Selfridge Air National Guard Base on October 4, 1998.  He stated that this accident exacerbated the existing injuries and the Veteran's low back pain returned.  Through chiropractic care, most of his symptoms have been relieved, but the Veteran stated that he has not felt as good in his low back as before the accident on October 4, 1998.  Dr. Easton stated that it was his opinion that it is at least as likely as not that the fall from the truck was the reason the Veteran had such a sudden severity of symptoms and feels his low back does not feel the same as it did before the accident.  

At his personal hearing in February 2010, the Veteran explained that his military occupational specialty was that of a radio repairman (e.g., a field radio repairman).  The Veteran indicated that, when he first got to Vietnam, he initially pulled guard duty/perimeter duty.  The Veteran reported that they also flew by helicopter or convoy out to the small landing zones, which exposed them to loud noises.  The Veteran indicated that he also served as a firefighter and he had constant problems with his back.  The Veteran stated that he never had any back problems before 1991; he suffered a back strain in 1995 and again when he fell off of the fire truck in October 1998.  

In April 2010, the VA examiner who conducted the April 2008 examination provided an opinion regarding the lower back.  He stated that it was his opinion that the injury of October 4, 1998 did not cause additional degenerative changes according to the X-ray study on October 6, 1998.  The examiner stated that the injury caused a back strain but that the Veteran is not suffering from that condition this date; he noted that the previously diagnosed back strain is not a part of the degeneration process, but as likely as not associated with the twisting injury of 1998.  The examiner concluded that the injury of October 4, 1998 did not aggravate the Veteran's preexisting back condition.  

Of record is a medical statement from Dr. Lawrence Rapp, dated in February 2011, indicating that the Veteran was originally seen in his office in November 2007.  At that time, he presented with complaints of severe pain involving his low back and lower extremities.  He attributed his low back pain to 2 events which occurred while he was in the Air Force.  Dr. Rapp stated that, considering the mechanism of injury, the temple relationship between the injury and the onset of symptoms, and the absence of any other inciting cause, it was his opinion that the incident in question is more likely than not responsible for the Veteran's symptomatology.  

III.  Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

      A.  Tinnitus

The Veteran has claimed that his tinnitus is attributable to service.  He attributes his tinnitus to the years he spent as a field radio mechanic and as a firefighter during his period of service in the U.S. Air Force; he was exposed to noise during the many years he spent in the field repairing equipment under heavy motor fire.  The Veteran also noted that they were not allowed to wear hearing protection while working as firefighters.  

After careful review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim.  

While the Veteran's service treatment records are negative for any complaints or treatment of tinnitus, his DD 214s indicate that he was awarded the Vietnam Service Medal, the National Defense Service Medal, and the Vietnam Campaign Medal.  These records also reflect that the Veteran's military occupational specialty was that of a field radio mechanic.  The Board finds that the Veteran's contentions regarding his in-service exposure to acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated.  

The record also establishes that the Veteran has current tinnitus disability.  Specifically, the Veteran has received an assessment of tinnitus by a competent medical specialist.  Significantly, following the April 2008 VA audiological examination, the examiner assessed constant bilateral tinnitus.  

Further, the April 2008 VA examiner indicated that "it is at least as likely as not that the Veteran's tinnitus is related to military service."  Significantly, the Board observes that the record does not contain any medical opinions refuting the April 2008 VA examiner's conclusion.  

In any event, and of further importance to the Board in this matter, is the fact that, at the April 2008 VA audiological examination, the Veteran described a longstanding ringing in his ears.  In resolving all reasonable doubt in favor of the Veteran, the Board construes this statement as his assertion that he has experienced ringing in his ears since service.  Further, and in this regard, the Board observes that the Veteran is competent to state that he experiences ringing in his ears.  A lay person is competent to report his/her observations, particularly those that come to him/her through one of his/her senses.  Layno v. Brown, 6 Vet. App 465, 470(1994).  See also Jandreau, supra.  
In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for tinnitus.  Specifically, the claims folder contains competent and credible evidence of an in-service injury (exposure to acoustic trauma), a current diagnosis of tinnitus, and a relationship (or nexus) between the two.  

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).  

      B.  Chronic Lumbar Strain With Degenerative Disc Disease

After careful review of the evidentiary records, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a low back disorder which is related to service.  

The Veteran contends that his diagnosed low back disorder, lumbar strain with degenerative disc disease of the lumbar spine, is related to symptoms and problems he experienced in service.  The Board observes that a line of duty determination, dated in October 1998, indicates that the Veteran suffered a low back strain while on active duty on October 4, 1998.  A November 1998 treatment noted reported findings of degenerative changes in the lumbar spine, L5-S1 disc space narrowing, and low back strain.  And, there is competent evidence of a disorder, which has been diagnosed as lumbar strain with degenerative disc disease.  However, there are conflicting medical opinions as to whether the Veteran's low back disorder is related to the Veteran's fall and complaints of back pain during active duty in the Air Force National Guard in October 1998.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  Gabrielson v. Brown, 7 Vet. App. 36(1994).  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 433(1995).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Reonal v. Brown, 5 Vet. App. 548(1993).  A medical opinion that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The adoption of an expert medical opinion may satisfy the statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493(1995).  

In this regard, the medical evidence of records includes an opinion from a VA examiner finding that the Veteran's back disorder is not related to service.  Significantly, in April 2008, a VA examiner stated that the current diagnosis cannot be attributed to the Veteran's claim for service connection.  The examiner explained that the Veteran is 60 years old and changes in the spine are consistent with his age.  Subsequently, in April 2010, this VA examiner stated that it was his opinion that the injury of October 4, 1998 did not cause additional degenerative changes according to the X-ray study on October 6, 1998.  The examiner noted that the injury caused a back strain but that the Veteran is not suffering from that condition this date.  The examiner also noted that the previously diagnosed back strain is not a part of the degeneration process, but is "as likely as not associated with the twisting injury of 1998."  The examiner concluded that the injury of October 4, 1998 did not aggravate the Veteran's preexisting back condition.  

However, the private medical opinion from Dr. William C. Easton, with Chiropractic Specialists, dated in December 2009, noted that he has been providing chiropractic care to the Veteran since December 1995.  Dr. Easton related that, at the time of his first visit, the Veteran had low back pain in the L5 through the S1 region.  He also had hypertrophy and degenerative changes in the lumbar spine region, which indicates that these injuries have been established for many years.  The examiner noted that the Veteran fell out of a truck and twisted his low back while he was on active duty at Selfridge Air National Guard Base on October 4, 1998.  He stated that this accident exacerbated the existing injuries and the Veteran's low back pain returned.  Dr. Easton stated that it was his opinion that it is at least as likely as not that the fall from the truck was the reason the Veteran had such a sudden severity of symptoms and feels his low back does not feel the same as it did before the accident.  

This opinion is subsequently supported by an opinion from Dr. Lawrence Rapp, dated in February 2011, who explained that, considering the mechanism of the inservice injury, the temple relationship between the injury and the onset of symptoms, and the absence of any other inciting cause, it was his opinion that the incident in question if more likely than not responsible for the Veteran's symptomatology.  

In view of the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's back disability is related to service.  The law is clear that, when the evidence is in relative equipoise as to the merits of an issue, the benefit of the doubt in resolving the issue is to be given to the appellant.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").  Accordingly, service connection for chronic lumbar strain with degenerative disc disease is warranted.  In view of the foregoing, and affording the veteran the benefit of the doubt (see 38 C.F.R. § 3.102 and 38 U.S.C.A. § 5107(b)), the Board finds that the criteria for a grant of service connection for chronic low back strain with degenerative disc disease are met.  


ORDER

Service connection for tinnitus is granted.  

Service connection for chronic lumbar strain with degenerative disc disease is granted.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


